BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                No. 06-13-00134-CV

                                  Tammy Crocker

                                             v.

 Thomas Babcock, IV, M.D., Longview Emergency Medicine Associates, Inc. and
                       Good Shepherd Medical Center

      (No. 2011-2463-B IN 124TH DISTRICT COURT OF GREGG COUNTY)
TYPE OF FEE               CHARGES PAID       BY
MOTION FEE                          $15.00   E-PAID     DARCY STARCHER
MOTION FEE                          $10.00   E-PAID     DARCY STARCHER
MOTION FEE                          $10.00   E-PAID     STACEY SPLAWN
FILING                           ($195.00)   REFUND     N/A
REPORTER'S RECORD                  $247.95   UNKNOWN    THE LIEBBE FIRM
SUPPLEMENTAL CLERK'S RECORD         $42.00   PAID       RUSSEL G THORNTON
CLERK'S RECORD                     $645.00   PAID       THE LIEBBE FIRM
SUPREME COURT CHAPTER 51 FEE        $50.00   E-PAID     STACEY SPLAWN
FILING                             $195.00   E-PAID     N/A (DUPLICATE PAYMENT OF FILING FEE)
INDIGENT                            $25.00   E-PAID     STACEY SPLAWN
STATEWIDE EFILING FEE               $20.00   E-PAID     STACEY SPLAWN
FILING                             $100.00   E-PAID     STACEY SPLAWN


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                       IN TESTIMONY WHEREOF,
                                                       witness my hand and the Seal of
                                                       the COURT OF APPEALS for
                                                       the Sixth District of Texas, this
                                                       August 21, 2015.

                                                       DEBRA AUTREY, CLERK



                                                       By ___________________________
                                                                               Deputy